IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

DEMETRIUS CARTER COOPER,

             Appellant,

 v.                                                  Case No. 5D17-2326

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed January 12, 2018

3.800 Appeal from the Circuit
Court for Brevard County,
Jeffrey Mahl, Judge.

Demetrius Carter Cooper, Raiford, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, Bonnie Jean Parrish and
Douglas Squire, Assistants Attorney
General, Daytona Beach, for Appellee.

PER CURIAM.

      Demetrius Carter Cooper appeals the denial of a “Motion to Correct Illegal

Sentence.” In 2009, Cooper was charged with aggravated battery, a second-degree

felony, and was sentenced under the Youthful Offender Act. See § 958.04, Fla. Stat.

(2009). The Act subjects an offender to a maximum incarceration period of 6 years. See

id. § 958.04(2). Cooper was sentenced to 479 days in the Department of Corrections

(“DOC”), followed by 18 months of community control and a subsequent term of 18

months of probation. After the revocation of his community control for a substantive
violation, the trial court sentenced Cooper to a minimum mandatory term of 20 years with

the DOC pursuant to section 775.087(2)(a), Florida Statutes (the 10-20-Life statute). The

judgment and sentence were affirmed on direct appeal. Cooper v. State, 56 So. 3d 783

(Fla. 5th DCA 2011). Cooper’s sentence was later amended to reflect that he maintained

his youthful offender status.

       Cooper has filed several appeals related to his sentence. In this appeal, he

challenges the denial of his “Motion to Correct Illegal Sentence.” In the motion, he claimed

that the minimum mandatory term was illegal because it exceeded the maximum

sentence he could have received for a second-degree felony. See § 775.082(3)(d), Fla.

Stat. (providing 15-year maximum sentence for second-degree felony).

       Florida Rule of Criminal Procedure 3.800(a) provides, in relevant part:

              (a) Correction.

              (1) Generally a court may at any time correct an illegal
              sentence imposed by it, or an incorrect calculation made by it
              in a sentencing scoresheet, when it is affirmatively alleged
              that the court records demonstrate on their face an
              entitlement to that relief, provided that a party may not file a
              motion to correct an illegal sentence under this subdivision
              during the time allowed for the filing of a motion under
              subdivision (b)(1) or during the pendency of a direct appeal.

Rule 3.800(a) “is intended to balance the need for finality of convictions and sentences

with the goal of ensuring that criminal defendants do not serve sentences imposed

contrary to the requirements of law.” Carter v. State, 786 So. 2d 1173, 1176 (Fla. 2001).

“[A] sentence is ‘illegal’ if it ‘imposes a kind of punishment that no judge under the entire

body of sentencing statutes could possibly inflict under any set of factual circumstances.’”

Id. at 1178 (quoting Blakley v. State, 746 So. 2d 1182, 1186‒87 (Fla. 4th DCA 1999)).




                                             2
      Section 958.14, Florida Statutes, addresses a youthful offender’s violation of

probation or community control:

             A violation or alleged violation of probation or the terms of a
             community control program shall subject the youthful offender
             to the provisions of s. 948.06. However, no youthful offender
             shall be committed to the custody of the department for a
             substantive violation for a period longer than the maximum
             sentence for the offense for which he or she was found guilty
             ....

(Emphasis added). Section 958.14 dictates that violations are subject to the provisions of

section 948.06, which provides, in relevant part:

             If probation or community control is revoked, the court shall
             adjudge the probationer or offender guilty of the offense
             charged and proven or admitted, unless he or she has
             previously been adjudicated guilty, and impose any sentence
             which it might have originally imposed before placing the
             probationer on probation or the offender into community
             control.

§ 948.06(2)(b), Fla. Stat. (emphasis added).

      In Christian v. State, 84 So. 3d 437 (Fla. 5th DCA 2012), this Court addressed

whether the State was required to file new charges to support a finding of a substantive

violation of probation under the Youthful Offender Act. Concluding the State did not, we

thoroughly analyzed the sentencing options under the Act. 84 So. 3d at 441–45. Included

in that analysis was the applicability of minimum mandatory terms to youthful offenders.

Id. at 442. We explained that Florida’s minimum mandatory statutes did not apply to a

sentence imposed on a youthful offender because a youthful offender sentence is “[i]n

lieu of other criminal penalties authorized by law.” Id. (quoting Mendez v. State, 835 So.

2d 348, 349 (Fla. 4th DCA 2003); § 958.04(2), Fla. Stat. (2001)). “[O]nce a defendant is

sentenced as a youthful offender, the sentencing features (and limitations) of the Youthful




                                            3
Offender Act apply to future sentencing proceedings on that same offense . . . .” Id. (citing

State v. Arnette, 604 So. 2d 482 (Fla. 1992)). Thus, we concluded that although the 6-

year maximum youthful offender sentence was inapplicable following a substantive

violation of probation, classification as a youthful offender “is particularly significant in

cases where the charge would carry a minimum mandatory prison term if the trial judge

had not originally opted for a youthful offender sentence.” Id. at 443.

       In Eustache v. State, 199 So. 3d 484 (Fla. 4th DCA 2016), the Fourth District

certified conflict with Christian and certified the following question as a matter of great

public importance:

              WHERE A DEFENDANT IS INITIALLY SENTENCED TO
              PROBATION OR COMMUNITY CONTROL AS A
              YOUTHFUL OFFENDER, AND THE TRIAL COURT LATER
              REVOKES SUPERVISION FOR A SUBSTANTIVE
              VIOLATION AND IMPOSES A SENTENCE ABOVE THE
              YOUTHFUL OFFENDER CAP UNDER SECTIONS 958.14
              AND 948.06(2), FLORIDA STATUTES, IS THE COURT
              REQUIRED TO IMPOSE A MINIMUM MANDATORY
              SENTENCE THAT WOULD HAVE ORIGINALLY APPLIED
              TO THE OFFENSE?

The Florida Supreme Court accepted jurisdiction, Eustache v. State, SC16-1712, 2017

WL 3484317, at *1 (Fla. Feb. 17, 2017), and recently held oral arguments.

       We recognize that in Christian, the question of whether a minimum mandatory term

applied to a sentence imposed on a youthful offender after revocation of probation or

community control was answered in dicta. However, we adhere to the analysis in

Christian, which involved a question of statutory construction at its heart. The sentencing

options for youthful offenders are limited. Section 948.06 does not, on its face, alter the

sentence that the court “might have originally imposed” on a youthful offender. When read

together, sections 958.04, 948.06, and 958.14 permit the trial court to sentence a youthful



                                             4
offender who substantively violates probation or community control to a prison sentence

in excess of 6 years but do not allow the court to impose a minimum mandatory term.

Further, the reasoning in Christian comports with our prior holdings in Hill v. State, 692

So. 2d 277 (Fla. 5th DCA 1997) (explaining youthful offender would be sentenced in

excess of 6-year cap for substantive probation violation), and Kelly v. State, 739 So. 2d

1164, 1165 (Fla. 5th DCA 1999) (holding 3-year minimum mandatory term could not be

imposed on youthful offender).

      Accordingly, we reverse the denial of Appellant’s motion and certify conflict with

Eustache v. State, 199 So. 3d 484 (Fla. 4th DCA 2016).

      REVERSED and REMANDED. CONFLICT CERTIFIED.

COHEN, C.J., and ORFINGER, J., concur.
PALMER, J., dissents without opinion.




                                            5